UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7173


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DIANE BEVERLY SIGUENZA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cr-00400-FDW-6)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Diane Beverly Siguenza, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Diane Beverly Siguenza seeks to appeal the district

court’s denial of her motion to recuse.            This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain   interlocutory    and       collateral   orders,    28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).              The order Siguenza seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.       Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for lack of jurisdiction. *

We    dispense   with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




       *
       In her reply brief, Siguenza seeks to transform her appeal
into a mandamus petition in which she seeks an order from this
court directing the district court judge to recuse himself.
Because “an issue first argued in a reply brief is not properly
before a court of appeals,” we decline to address this claim.
Cavallo v. Star Enter., 100 F.3d 1150, 1152 n.2 (4th Cir. 1996);
see 4th Cir. R. 34(b) (“The Court will limit its review to the
issues raised in the informal brief.”).


                                        2